KOSACK, Special Judge,
Dissenting:
I respectfully dissent. I disagree that the criteria for the termination of parental rights is the best interest of the child. I believe that the majority misconstrued the adoption statute and that the criteria used violates the Due Process Clause of the Fourteenth Amendment to the U.S. Constitution.1 I do agree, however, that the Commonwealth lacks a specific statute for the termination of parental rights. Perhaps the writing of a dissent will underscore the need for legislation.
I.
ADOPTION CALLS FOP TEP21INATI0N OF PARENTAL RIGHTS.
This case calls for the court to terminate the parental rights of Tarsicio K. Olopai, the natural father of Noel Tudela Olopai and Giovanni Tars Tudela Olopai. If Juan T. Taitano, Jr. is permitted by the court to adopt the children, then two things will result:
(1) the parental rights of Tarsicio Olopai will be terminated, and
(2) Juan Taitano will succeed to those rights. According to 8 CMC § 1404(b), the granting of an adoption will terminate the rights of the natural parents to their child:
The natural parents of the adopted child are, from the time of adoption, relieved of all parental duties toward the child and all responsibilities for the child so adopted, and have no right over it. (Emphasis added.)
*107Section 1404(a) transfers the parental rights to the adopting parent:
After a decree of adoption has become absolute, the adopted child and the adopting parents shall hold towards each other the legal relation of parent and child and have all the rights and be subject to all the duties of that relationship. (Emphasis added.)
In other words, the effect of an adoption is the severance of the rights and duties of the natural parent towards the child and the transfer of those rights and duties to the adoptive parent.
Termination of parental rights should be distinguished from a loss of custody. Despite a loss of custody, a parent still has the right to visit his or her child, obtain custody in the future, inherit from the child, and make certain significant decisions concerning the child's future. In contrast, a loss of parental rights is a loss of all claim to one's child.
In this case, where the natural father does not wish to lose his parental rights over his sons, a very important issue is raised: when is a court justified in permanently severing the parent-child relationship?
II.
THE MAJORITY TERMINATES PARENTAL RIGHTS WHEN IT IS IN THE BEST INTERESTS OF THE CHILD.
The majority recognizes that Olopai is presumed to be the children's father and that the children cannot be adopted by Tudela until Olopai's parental rights have been terminated. It correctly *108holds that the parent-child relationship is "natural and fundamental," so that clear and convincing evidence is required to terminate such a relationship.
In the absence of a statute terminating parental rights, the majority consults the adoption statute, 8 CMC § 1403. Because adoptions may be granted "only if the Court is satisfied that the interests of the child will be promoted by the adoption," Id., the majority "extend[s] the best interest of the child criteria in an adoption proceeding . to a termination of parental rights proceeding." Therefore, in the absence of a specific statute authorizing the termination of parental rights, the majority establishes its own criteria borrowed from the adoption statute.
I believe that the "best interests of the child" criteria is not sufficient to terminate a parent's fundamental constitutional right to maintain a parent-child relationship.
III.
A PARENT-CHILD RELATIONSHIP CAN BE TERMINATED ONLY UPON PROOF THAT A PARENT IS UNFIT.
A. Due Process Right.
The United States Supreme Court has recognized a fundamental liberty interest inherent in parents to maintain their parent-child relationships. "We have recognized on numerous occasions that the relationship between parent and child is constitutionally protected." Quilloin v. Walcott, 433 U.S. 246, 255, 98 S.Ct. 549, 554, 54 L.Ed.2d 511 (1978) (citations omitted).
*109At the foundation of the Due Process Clause of the Fourteenth Amendment is whether a person has an interest that falls within the definition of "liberty" or "property". Smith v. Organization of Foster Families, 431 U.S. 816, 838-839, 97 S.Ct. 2094, 2106, 53 L.Ed.2d 14 (1977). In Lassiter v. Department of Social Services, 452 U.S. 18, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981), the Court unanimously ruled that it was "not disputed that state intervention to terminate the relationship between fa parent] and [the] child must be accomplished by procedures meeting the requisites of the Due Process Clause." 452 U.S. at 37, 101 S.Ct. at 2156. This is because freedom of personal choice in matters of family life is a fundamental liberty interest. Santosky v. Kramer. 455 U.S. 751, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).
The degree to which the parent-child relationship is protected by the Due Process Clause depends upon the extent to which a bond has formed between the parent and child. The bond that forms from carrying a child in pregnancy and giving birth to a child is sufficient to give rise to due process protection of the parent-child relationship for mothers, regardless of their subsequent role in the child's rearing. For fathers, however, parental rights do not exist merely by virtue of their biological relation to the child. If the father and mother were unmarried at the child's birth, the court will recognize the unwed father's rights only if he has carried out parental duties for some period of time in the rearing of the child. When such rights are determined to exist in either the mother or father of the child, then the parent-child *110relationship can be terminated only upon a finding that the parent is unfit.
In Stanley v. Illinois, 405 U.S. 645, 92 S.Ct. 1208, 31 L.Ed. 2d 551 (1972), the Court recognized a father's due process rights even though his three children were born out of wedlock, he had lived only "intermittently" with them and the mother over an 18 year period, and when the mother died he put the children in the care of a third person. The state sought to terminate his parental rights under a statute presuming an unwed father to be unfit. Although the father did not desire to have custody of the children, he fought to maintain his status as their father in the dependency proceedings. The Stanley court ruled the statute violated due process and that the father's parental rights could not be terminated without a showing that he was unfit. In recognizing the father's rights, the Court noted that he had acknowledged the children as his children and had lived with them for some period.
Smith v. Organization of Foster Families for Equality and Reform, 431 U.S. 841, 97 S.Ct. 2094, 53 L.Ed.2d 14 (1977) involves foster families; however, it serves to illustrate that the essential ingredient in these cases is not the biological relationship but the type of bond formed between parent and child. The majority suggested that it was possible to find a parent-child relationship in foster families because the importance of the familial relationship "stems from the emotional attachments that derive from the intimacy of daily association ... as well as from the fact of blood relationship." 431 U.S. at 844, 97 S.Ct. at *1112109. A concurring opinion agreed that a parent-child relationship could be formed without a blood relationship, but argued that the temporary nature of foster relationships does not provide for a sufficient bond.
In Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed. 2d 511 (1978) , despite the existence of a blood relationship, the court did not find a constitutionally protected parent-child relationship. Procedurally, the case is very similar to the case before this Court. A child was born out of wedlock. The mother subsequently marries another man who thereby becomes the child's stepfather. Eventually, the mother consented to the stepfather's adoption of the child. The natural father, who will be displaced by the adoption, objects. In Georgia, the natural father has veto authority over the adoption of his child unless he is adjudicated to be an unfit father. But, if the natural father has not married the mother and acknowledged the child as his own or obtained a court order legitimating the child, he would have no right to be heard in the adoption proceeding. The court's determination would be based on the "best interests of the child" under the statute. The Ouilloin court concluded that the Georgia statute, as applied to the facts of this case, did not violate the father's due process rights.
Ouilloin turns very tightly upon its facts. Not only did the natural father never marry the mother, but he never lived with the mother or the children. Instead, the child in the proceeding, then eleven and one-half years old, had been raised in the home of his *112mother and stepfather since the age of three. He also expressed a desire to be adopted by the stepfather.
The unanimous court observed:
We have little doubt that the Due Process Clause would be offended "if a State were to attempt to force the breakup of a natural family, over the objections of the parents and their children, without some showing of unfitness and for the sole reason, that to do so was thought to be in the children's best interests." Smith v. Organization of Foster Families [citation omitted]....
(Emphasis added.) Id., 434 U.S. at 256, 98 S.Ct. at 555, 54 L.Ed.2d at 520. The father had never had, or sought, legal custody. In effect, granting an adoption resulted in the recognition of the family unit that had been ' in existence for many years. Essentially, the court's decision was based upon the strong bond that had already formed between the boy and his stepfather and the lack of such a bond between him and his the natural father.
The Ouilloin father did provide occasional support, had visited with the child on many occasions and had from time to time given him toys and gifts. However, the prime factor in the court's decision was the fact that he had never had custody over the child:
[He] had never exercised actual or legal custody over his child, and thus [had] never shouldered any significant responsibility with respect to the daily supervision, education, protection, or care of the child ....
(Emphasis added.) Id., 434 U.S. at 256, 98 S.Ct. at 555. The importance of being responsible as a parent for the daily supervision, education, protection, and care of a child is the common thread through all three decisions. In Stanley, the fact *113that the father had lived "intermittently" with the children influenced the court to recognize his rights, even though he did not seek custody of the children after their mother died. In Smith, the court had no difficulty in recognizing parental rights -in persons not related by blood to a child, if they had exercised daily supervision, education, protection, and care. In Ouilloin. the significant factor that caused the court to not recognize the father's rights was the fact that he had never exercised daily care and control over the child (while someone else had in his place).
The first step in an adoption proceeding which is opposed by the unwed natural father is to determine whether he possesses any parental rights. Such a decision must be made against the background of these cases. If he does possess parental rights, then his parent-child relationship can be terminated only upon a showing that he is unfit. If he does not possess parental rights, then there is no need for a due process termination hearing.
B. Olopai Possesses Parental Rights.
Applying the factual findings of the majority, Olopai has sufficient contacts with the children to give rise to a constitutionally protected liberty interest. This interest cannot be terminated simply upon a finding that it is in the best interests of the child. Under the Fourteenth Amendment, a court must find that he is unfit as a father.
Olopai and Primitiva have never married. However, at the birth of each son, Olopai did sign his name to the child's birth *114certificate acknowledging that he was the father. He openly held himself out as the father of both children. When the boys were born, Olopai lived with their mother. He and Primitiva had created a home together for nearly three years at his uncle's house. He received both boys into that home. Noel lived with him continuously for two and one-half of his three and three-quarters years. Giovanni lived with him continuously for one-half year of his one and one-half years.2
The facts in this case are quite distinguishable from Ouilloin. Olopai appears to have had legal and actual custody of the boys during the periods they lived with him. At that time, he would have exercised responsibility as to their daily supervision, care, and protection. This is the key ingredient in the formation of the parent-child relationship. On the other hand, there has been insufficient opportunity for any other person to occupy a more significant role with his children. While Taitano has opened his home to the children as a stepfather, at the time of the hearing he had been married to Primitiva for a little less than one year.
Olopai's rights to continue his parent and child relationship cannot be terminated without a finding that he is unfit. If the lower court grants the adoption solely upon a finding that a substitution of the stepfather for the natural father is in the best interests of the children, it will deny Olopai the due process he is guaranteed by the Fourteenth Amendment.
*115IV
TERMINATING PARENTAL RIGHTS UNDER CNMI STATUTES.
A. The CNMI Has No Statute Establishing the Criteria For, Or Even Authorizing, the Termination of Parental Rights.
Subdivision (a) of 8 CMC § 1725 (entitled "Proceeding to Terminate Parental Rights") provides:
If a mother relinquishes or proposes to relinquish for adoption a child . . ., or if a child otherwise becomes a subject of an adoption proceeding . . . the mother or the person having custody of the child, shall file a petition in the Commonwealth Trial Court to terminate the parental rights of the father. (Emphasis added.)
Thus, it is recognized expressly by Commonwealth statute that there must be a termination proceeding in advance of an adoption proceeding if the father's rights are to be terminated.
As the majority notes, the problem is that there is no Commonwealth statute permitting termination of parental rights when the parent is known. More specifically, what is missing is a statute setting forth the criteria for finding a parent unfit. The fact that a statute calling for termination of parental rights exists without an implementing statute is due to the fact that the legislature adopted the Uniform Parentage Act for the purpose of establishing paternity. The Uniform Parentage Act assumes that a statute dealing with termination of parental rights has already been enacted. Unfortunately, no such legislation has ever been enacted in the Commonwealth. Typically, such a termination statute specifies abandonment, cruel treatment, neglect, habitual use of *116alcohol or controlled substance, moral depravity, conviction of certain felonies, developmental disability, or mental illness as grounds for termination of parental rights.3
B. The Criteria of "Best Interests of the Child11 Does Not Meet the Standard of "Unfitness." Is Mot Authorized By Statute. And Does Not Protect Society's Interest in Maintaining Natural Relationships.
Upon remand of the case, the lower court will be faced with a dilemma. 8 CMC § 1725(a) requires a termination proceeding since the father is known. Due process requires that the father's rights cannot be terminated without a finding of unfitness. Stanley, supra; Smith, supra; Quilloin, supra. But there is no statute establishing a procedure for the termination of parental rights or the criteria for determining unfitness.
The majority provides guidance over this hurdle for the lower court; and, it is here that I take exception to the opinion. To understand why, it is best to summarize the majority's solution. After recognizing that there is no Commonwealth statute for the termination of parental rights, the majority takes the general principle for the granting of adoptions — the "best interests of the child" — from 8 CMC § 1403 and "extends" it to termination proceedings. There is no indication that the legislature ever intended such a standard to apply to the termination of parent-*117child relationships. The majority only states that they can find no reason why they "cannot, or should not" extend the statute.
In my opinion, they cannot extend the "best interests of the child" criteria to termination proceedings because it will violate Olopai's Fourteenth Amendment due process rights. The disagreement in this case is not over whether Olopai possesses a parent-child relationship. The majority does not treat him as a Ouilloin father. As in Stanley, they recognize that he has a parent-child relationship that is "natural and fundamental." They require a higher burden of proof, clear and convincing evidence, to terminate the relationship, citing Santosky v. Kramer. 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). Santosky requires the higher burden of proof only in termination proceedings that involve constitutionally-protected parent-child relationship. Therefore, the majority recognizes this as a Stanley relationship; but, they fail to afford the protection of Stanley by requiring a showing of unfitness in termination proceedings.
In addition, they should not extend the adoption criteria to termination proceedings. 8 CMC § 1403, which announces the standard of "best interests of the child", expressly applies to adoptions only. To extend this criteria to a new area, such as termination proceedings, is judicial legislation. Courts should only construe statutes, not legislate.
In conclusion, I disagree with the majority on two grounds; (1) they have announced criteria for the termination of parent-child relationships that does not amount to a finding of unfitness, *118which is contrary to the Due Process Clause, and (2) the criteria announced is without statutory basis and is the product of the court's own legislation.
I not only feel compelled to dissent on the basis of precedent, but I believe that the standard adopted can lead to great harm. "Best interests of the child" contains both negative and positive criteria. The negative criteria suggested by the majority, such as abandonment, neglect, cruelty, drug use, and alcoholism, fall within the' definition of unfitness. The positive criteria suggested, such as the ability of the adoptive parent to provide proper love, care, attention, and guidance to the child, do not fall within the definition of unfitness. Without a requirement that a court first make a finding as to the presence of the negative criteria (unfitness), a decision could be made primarily, or solely, based upon the positive criteria. In' other words, the parent-child relationship of an unwed father could be entirely terminated solely because a third person (such as a stepfather) may be able to provide better health care, schooling, or other economic advantages. No court should be allowed to play a divine role in choosing the "besjt" father for a child when there is no need to interfere in the natural relationship.
C. The Search For Some Statutory Criteria For Unfitness.
The frustration of the majority in remanding a case for termination proceedings when no termination criteria exists is quite understandable. If I were to search for such criteria, I *119believe it could be found in 8 CMC § 1402:
No adoption may be granted without either the written consent of, or notice to, each of the known living legal parents who has not been adjudged insane or incompetent or has abandoned the child for a period of six months
The statute recognizes three categories of adoption proceedings: (1) those where the natural parents consent, (2) those where the natural parents do not consent, so they receive notice, and (3) those where the natural parents have been adjudged insane, incompetent, or have abandoned the child for a period of six months. While I do not contend that this statute was intended to act as a termination statute, it does not recognize the rights of a parent who has abandoned a child for six months or who has been found insane or incompetent. These are circumstances that would render a parent unfit, so they are constitutionally permissible as criteria for terminating the parent-child relationship.
If Olopai exercises his veto rights over the adoption and there is no statute specifying criteria for the termination of parental rights, the trial court may proceed with the adoption hearing if it first decided that Olopai has abandoned the children for a period of six months.4 This standard would comport with the due process requirement of a finding of unfitness. If there is no clear and convincing evidence of such abandonment, then, without either Olopai's consent or the enactment of legislation *120establishing criteria for terminating parental rights, the adoption may not proceed.
Because I agree with the majority's conclusion that the petitioner has not established by clear and convincing evidence that Olopai abandoned his sons up to the time of the hearing, I believe that his■parental rights must be respected and that the children cannot be adopted without his consent at this time.
V.
CONCLUSION
The issue raised by this appeal is of great importance. The most fundamental institution in any society is the family. It has existed longer than government and the success of any government depends upon the success of the family. This case has required the balancing of weighty interests, those of the parents and those of the children. While I respect the decision of the majority to give primacy to the interests of the child, I cannot accept that a father's natural right to continue a parental relationship with his child can be terminated without any showing of wrongdoing on the part of the father.
Government should not disturb such a fundamental relationship without good cause arising to the level of unfitness of the father. To hold otherwise would subject any unwed father to the loss of his rights to act as the natural father of his child, regardless of his conduct, simply because a court perceives that some third person would be a "better" father. The Due Process Clause of the *121Fourteenth Amendment prevents this from occurring. The majority has failed to invoke its protection in the Commonwealth.
Of course, there are times when a father is unfit to raise a child. I hope that the Commonwealth legislature enacts legislation expressly setting forth the criteria for a finding of unfitness so that parent-child relationships can be terminated when necessary to protect the child. On the basis of the evidence before the Court, such protection is not necessary in this case.
[[Image here]]

 The Fourteenth Amendment is applicable in the Commonwealth pursuant to Section 501 of the Covenant to Establish a Commonwealth of the Northern Marianá Islands in Political Union with the United States of America, reprinted in CMC, Vol. 1 at B-101 and in 48 U.S.C.A. § 1681 note (West 1987).


 These calculations are based upon the age of the children on the date of the hearing in the lower court.


 There is no proposed uniform law on the termination of parental rights. However, an example of such legislation in one jurisdiction can be found at Cal. Civil Code § 232.


 I assume that there are no grounds for finding Olopai insane or incompetent.